LAY, Chief Judge,
dissenting.
I respectfully dissent. However, I do so only as to the majority’s disposition of the ex post facto issue.
The majority does not challenge Bailey’s assertion that the new parole regulations are more onerous to him, and clearly they are. Under the old regulations he was entitled to annual review of his parole date from an agency that had broad discretion to adjust that • date. See Minn.Stat. § 243.05 (1972). Under the new regulations annual review is abolished and the OAR can review and revise release dates only to correct mathematical errors or in accordance with overall changes in policy. Minn.Rules 2940.1500 (1989).
Thus, the key issue for ex post facto analysis is whether Minn.Rules 2940.1500 constitutes a law. The majority addresses the ex post facto effect of the federal parole guidelines without giving proper consideration to the fact that this case involves entirely distinct state parole guidelines. The majority observes that a number of courts have held that the federal parole guidelines do not constitute a law for ex post facto purposes. See, e.g., Prater v. United States Parole Comm., 802 F.2d 948, 953 (7th Cir.1986) (en banc). These cases have limited relevance because the federal guidelines are truly advisory— the parole commission may disregard the guidelines in the exercise of its own discretion. See id. at 954. In contrast, it is undisputed that the OAR is firmly bound by the Minnesota regulations and has no discretion to adjust release dates. See State ex rel. Independent School Dist. No. 6 v. Johnson, 242 Minn. 539, 548, 65 N.W.2d 668, 673 (1954). Cases cited by the majority emphasize that the existence of agency discretion to deviate from parole regulations is a key issue in determining whether the regulation constitutes a law for ex post facto purposes. See, e.g., Smith v. United States Parole Comm., 875 F.2d 1361, 1367 (9th Cir.1988). Under this analysis the Minnesota regulations must be deemed law.
The majority seeks to circumvent this conclusion by finding discretion in the agency’s power to revise its parole regulations. The majority in essence argues that the Commissioner of Corrections promulgated the regulations implemented by the OAR, and because the Commissioner (and previously the Minnesota Corrections Board) always has had discretion to revise the regulations, the entire parole scheme always has been subject to the Commissioner’s unbridled discretion. Under this view, Bailey never had any entitlement to any of the parole procedures in existence at the time of his offense.
This theory ignores the practical realities of Minnesota’s parole scheme. The only valid test for distinguishing a law from a guideline lies in considering the discretion of the agency invested with the delegated authority to affect the rights of the prisoner. See Smith, 875 F.2d at 1367. In this case that agency is the OAR, not the Commissioner. The practical effect of the Commissioner’s new regulations is that the agency that determines Bailey’s rights has been deprived of the ability it once had to advance Bailey’s release date. It makes no difference whether that agency’s discretion was curtailed by legislative or administrative action. Under the majority’s reasoning every legislative act would be immune from ex post facto challenge because the legislative body always has the discretion to revise or repeal its actions. Under the majority’s theory there are no true laws. Statutes passed by the legislature must then also be discretionary because the legislature may exercise its discretion to revise or repeal. This cannot be the law.
Contrary to the majority’s assertions, the Minnesota regulations are not mere “procedural aids” to the OAR, nor can they be dismissed as “internal regulations.” See ante at 1156. These regulations have the force of law on the OAR, the agency charged with actually making parole decisions. Thus, Minnesota’s regulations have changed the rules to the detriment of the prisoner in a most tangible and concrete manner.
The majority’s assertion that “[t]he majority of circuit courts agree with this conclusion,” ante at 1157, is misleading. None of the courts in the cases cited by the *1159majority considered or adopted the novel theory advanced here. Indeed, all but one of the cited cases considered the federal guidelines, which are truly discretionary in every sense. The remaining case addressed an Alabama parole scheme which also appears to have invested significant discretion in the agency charged with making the parole decisions. Francis v. Fox, 838 F.2d 1147, 1150 (11th Cir.1988). The majority has not presented any support for its premise that administrative regulations binding on the agency charged with making parole decisions still may be deemed discretionary for ex post facto purposes.
The Seventh Circuit in Prater acknowledged that “[t]he rule against ex post facto laws applies to statutory changes and also (we may assume) to changes in administrative regulations that represent an exercise of delegated legislative authority, as opposed to an interpretation of legislation by an agency authorized to execute, not make, laws.” 802 F.2d at 953-54. The majority concedes that the regulations at issue here are not interpretive but represent the Commissioner’s exercise of delegated legislative authority. See ante at 1156 (“The Minnesota parole regulations are procedural aids to the body vested with the discretionary authority granted by the state legislature.”). Thus, the majority goes far beyond precedent in finding that administrative exercise of even delegated legislative authority is not subject to the ex post facto clause.
The majority ignores the relevant part of our own decision in Yamamoto v. United States Parole Comm., 794 F.2d 1295 (8th Cir.1986), in which we stated:
We recognize that some aspects of the parole process, while a matter of discretion, are such that a change in the parole process could violate the ex post facto clause_ Adverse changes in the frequency with which a prisoner may be considered for parole or in the time at which a prisoner first becomes eligible for parole consideration may also violate the ex post facto clause.
Id. at 1300-01 (emphasis in original); see also Warden v. Marrero, 417 U.S. 653, 662-63, 94 S.Ct. 2532, 2537-38, 41 L.Ed.2d 383 (1974) (stating that “a repealer of parole eligibility previously available to imprisoned offenders would clearly present the serious question under the ex post fac-to clause ... of whether it imposed a greater or more severe punishment than was prescribed by law at the time of the ... offense”).
The ex post facto clause would have little effect if the legislature could accomplish through administrative action what it is prohibited from doing through legislation. Thus, it is imperative that binding administrative action be considered a legislative act for purposes of the ex post facto clause. In light of the above analysis I would find that the Minnesota regulations violate the ex post facto clause, and would order the state to provide Bailey parole review consideration pursuant to the regulations in place at time he committed his offense.1

. It also appears that enforcement of a new parole regulation that had the effect of postponing Bailey's eligibility for parole would exceed the Commissioner’s statutory delegation of authority under Minn.Stat. § 243.05 subd. 2(d) (1988). The statute provides that "any new rule or change of rule of policy adopted by the commissioner which has the effect of postponing eligibility for parole has prospective effect only.” Because the new regulations effectively eliminate Bailey’s eligibility for parole, the regulations must be deemed to postpone his eligibility for parole. Thus, the regulations are invalid as applied to Bailey, not only on ex post facto grounds, but on the state law ground that they exceed the Commissioner’s delegated authority.